Citation Nr: 1526380	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a April 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Other than acoustic trauma, there was no event, disease, or injury manifesting in tinnitus during active service, symptoms of tinnitus were not chronic in service, symptoms of tinnitus have not been chronic since service separation, tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no competent nexus between the current tinnitus and active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the evidence of record demonstrates a current diagnosis of tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current tinnitus is related to his active service.  His DD Form 214 shows that he received a Combat Infantryman Badge and served in Vietnam from October 1967 to October 1968.  Therefore, for the purpose of this decision, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  

However, after a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than acoustic trauma) manifesting tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of tinnitus were not chronic in service.    

The service treatment records, including the February 1967 and October 1970 induction and separation examination reports, respectively, are negative for any complaints of tinnitus, and clinical evaluation of the ears is marked as normal.  At the separation examination, the Veteran checked "no" next to "hearing loss" on his Report of Medical History.  He did not report any ringing in his ears.  Thus, even if acoustic trauma during service is conceded, tinnitus, to any degree, was not demonstrated during active service.  

In sum, the Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnosis of tinnitus.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of tinnitus have not been continuous since separation from active service in December 1970.  As noted above, the October 1970 separation examination report is negative for any report or finding of tinnitus.  

Following separation from service in December 1970, the evidence of record does not show any complaints, diagnosis, or treatment for tinnitus until February 2013, when the Veteran filed his claim for service connection.

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for more than four decades after service separation is one factor that tends to weigh against a finding of chronic symptoms of tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of tinnitus have not been chronic since service separation includes a March 2011 VA treatment note, in which the Veteran was asked to identify his current medical problems and did not indicate any hearing loss or other hearing difficulties.   

Moreover, at the March 2013 VA examination, the Veteran reported that he had experienced tinnitus for "a long time," but did not report an onset date during active service or even just after separation.  In fact, he has not contended that his tinnitus began during active service or just after separation at any time during the pending appeal.

The Board also finds that the preponderance of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of tinnitus until 2013.  For these reasons, the Board finds that tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in March 2011, but did not mention tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur his current tinnitus in service, or the lack of tinnitus symptomatology at the time he filed the claim, or both.   

The Veteran has not asserted that his tinnitus began during active service.  However, to the extent that his recent assertions made in the context of the current disability claim can be interpreted as contentions of tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of tinnitus; the March 2011 VA treatment note in which the Veteran did not report any hearing difficulties when asked about his current medical problems; a prior claim for service connection in 2011 with no mention of symptoms of tinnitus; and the lack of any documentation of reports or treatment for tinnitus until 2013.

As such, the Board does not find that the evidence sufficiently supports chronic tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's belief that his current tinnitus is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the Veteran's current tinnitus and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the current tinnitus and active service.

The Veteran was afforded a VA audiological examination in March 2013.  However, the VA examiner found the audiological test results to be unreliable, in that the Veteran's responses during testing were inconsistent.  Therefore, the final results were considered to be invalid, and the examiner was unable to provide an opinion was to whether his tinnitus is related to active service.  

The Board notes that the duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In this case, his failure to cooperate during the VA audiological examination denied VA pertinent evidence.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current tinnitus and his military service, including no credible evidence of chronic symptoms of tinnitus during active service, chronic symptomatology of tinnitus following service separation, or competent medical evidence establishing a link between the claimed tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the notice requirements were satisfied by way of a February 2013 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

As noted above, a VA audiological examination was conducted in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As further noted above, the audiological test results were deemed invalid as the Veteran failed to provide consistent responses.  The Board reiterates that the duty to assist a veteran in developing evidence is not a "one-way street."  Wamhoff, 8 Vet. App. at 522.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


